This opinion is subject to administrative correction before final disposition.




                                Before
               HOLIFIELD, LAWRENCE, and DEERWESTER
                       Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                           Collin J. BROWN
                     Corporal (E-4), U.S. Marine Corps
                                 Appellant

                              No. 202000095

                          Decided: 22 January 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judge:
                               Andrea C. Goode

   Sentence adjudged 29 January 2020 by a general court-martial con-
   vened at Marine Corps Base Camp Pendleton, California, consisting of
   a military judge sitting alone. Sentence in the Entry of Judgment:
   confinement for fifty months,1 reduction to E-1, and a bad-conduct
   discharge.

                             For Appellant:
                   Commander Michael Maffei, JAGC, USN




   1 Pursuant to a plea agreement, the convening authority suspended all confine-
ment in excess of thirty-six months.
                  United States v. Brown, NMCCA No. 202000095
                               Opinion of the Court

                                 For Appellee:
                         Major Samuel R. White, USMC
              Lieutenant Commander Jeffrey S. Marden, JAGC, USN
                           _________________________

           This opinion does not serve as binding precedent, but
                may be cited as persuasive authority under
                 NMCCA Rule of Appellate Procedure 30.2.

                           _________________________

PER CURIAM:
   A military judge sitting as a general court-martial convicted Appellant,
pursuant to his pleas, of two specifications of assault consummated by a
battery on a child under the age of sixteen, in violation of Article 128,
Uniform Code of Military Justice [UCMJ], 10 U.S.C. § 928.2 Appellant asserts
one summary assignment of error: that his sentence is not uniform with
sentences in other courts-martial for similar offenses.3

                                I. BACKGROUND

    Appellant’s convictions include two separate assaults on his less-than-
one-month-old son—the first involved squeezing the child and fracturing at
least one of his ribs; the second, days later, involved squeezing the infant’s
leg and fracturing his tibia.4 At trial, Appellant explained that his actions
were the result of frustration and being overwhelmed by caring for a crying,
squirming child.




   2 Six additional specifications alleging violations of Articles 128, 128b, and 134
were withdrawn and dismissed without prejudice, to ripen into prejudice upon
completion of appellate review.
   3 Appellant raises this issue pursuant to United States v. Grostefon, 12 M.J. 431
(C.M.A. 1982).
   4   Pros. Ex. 1.




                                         2
               United States v. Brown, NMCCA No. 202000095
                            Opinion of the Court

                               II. DISCUSSION

    We review sentence appropriateness de novo. United States v. Lane, 64
M.J. 1, 2 (C.A.A.F. 2006). In doing so, we compare sentences only “in those
rare instances in which sentence appropriateness can be fairly determined
only by reference to disparate sentences adjudged in closely related cases.”
United States v. Sothen, 54 M.J. 294, 296 (C.A.A.F. 2001) (quoting United
States v. Ballard, 20 M.J. 282, 283 (C.M.A. 1985)). As a threshold require-
ment for such comparisons, an appellant must first show “that any cited
cases are ‘closely related’ to his or her case and that the sentences are ‘highly
disparate.’ If the appellant meets that burden . . . then the Government must
show that there is a rational basis for the disparity.” Id. (citation omitted)
(quoting United States v. Lacy, 50 M.J. 286, 288 (C.A.A.F. 1999)). In his
assignment of error, Appellant fails to cite to any specific cases, closely
related or otherwise, in support of his claim that his sentence is not “uniform”
with those awarded in other courts-martial for similar offenses. Accordingly,
any comparison of sentences here is neither practicable nor required.
    We may, however, affirm only those sentences that that we “find[ ] correct
in law and fact and determine[ ], on the basis of the entire record, should be
approved.” UCMJ art. 66(c). Given the victim’s age, the grievous nature of his
injuries, the fact that the assaults occurred on separate occasions, and that
Appellant freely negotiated a plea agreement capping confinement at thirty-
six months despite a potential maximum punishment including ten years’
confinement and a dishonorable discharge, we conclude that the sentence
awarded by the military judge in this case falls within the range of appropri-
ate sentences.

                              III. CONCLUSION

    After careful consideration of the record and briefs of appellate counsel,
we have determined that the approved findings and sentence are correct in
law and fact and that no error materially prejudicial to Appellant’s substan-
tial rights occurred. UCMJ arts. 59, 66. Accordingly, the findings and
sentence as approved by the convening authority are AFFIRMED.


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court



                                       3